Per Curiam:
We are of the opinion that no cause of action is alleged or proved against the appellant, but as the plaintiff’s counsel disclaimed any personal judgment against appellant and the affirmative answer and counterclaim are likewise not available to appellant in this action the reversal of the judgment and dismissal of the complaint should be without costs to either party. This disposition makes it unnecessary to consider the appeal from the order. All concurred. Appeal from order dismissed, without costs. Judgment reversed, without costs, and complaint dismissed, as to the appellant, without costs.